Jose Maria Aguirre, Elias s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2015

                                      No. 04-14-00896-CV

                                         Hugo ALANIZ,
                                           Appellant

                                                v.

Jose Maria AGUIRRE, Elias Aguirre Jr., Argelio Aguirre, Jose Guadalupe Aguirre, and Elsa A.
                                          Lara,
                                        Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-09-71
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        Appellees’ brief was due August 12, 2015. Neither the brief nor a motion for extension of
time has been filed. We order appellees to file their brief by August 27, 2015. If the brief is not
filed by the date ordered, we will order the case submitted without an appellees’ brief.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court